1
2
3
4
5
6
7
8                      UNITED STATES DISTRICT COURT
9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   LEWIS C. MONIGAN,                Case No. 2:20-cv-00537-JVS (GJS)
12             Petitioner,
          v.                          JUDGMENT
13
14   S. SHERMAN, WARDEN,
15             Respondent.
16
17
18
19
20
21
22
23
24
25
26
27
28
1       Pursuant to the Court’s Order: Dismissing Petition As Second Or Successive;
2    Denying Certificate Of Appealability; and Referring Petition Pursuant to Ninth
3    Circuit Rule 22-3(a),
4
5       IT IS ADJUDGED THAT this action is dismissed without prejudice, as second
6    or successive, pursuant to 28 U.S.C. § 2244(b).
7
8
9
10   DATE: January 31, 2020         __________________________________
                                         JAMES V. SELNA
11                                       UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                              2
27
28
